Citation Nr: 1411071	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bone spurs of the right foot.

2.  Entitlement to service connection for costochondritis and/or Tietze syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to October 2002, November 2004 to January 2006, and June 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was provided with a Travel Board hearing before the undersigned Acting Veterans Law Judge on August 2011.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for costochondritis and/or Tietze syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The medical evidence of record shows that the Veteran's right foot was diagnosed with bone spurs during service, that he currently has bone spurs, and that a nexus exists between the two.



CONCLUSION OF LAW

The criteria for establishing service connection for bone spurs of the right foot have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to service connection for bone spurs of the right foot, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted evidence in support of service connection, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

The Veteran contends that his bone spurs of his right foot had their onset in 2005, while the Veteran was on active service.  To this effect, the Veteran indicated that the pain associated with his condition was on the side of his foot and not in the heel area.

A review of the Veteran's service treatment records shows that he reported complaints of right foot pain on a pre-deployment questionnaire in June 2006.  He also complained of right foot pain and a bone spur in April 2008.  In June 2008, the Veteran presented with right heel pain and was diagnosed with a calcaneal bone spur and place on a physical profile.  

A review of VA outpatient treatment records shows that the Veteran has complained of right foot pain with onset in 2005 and been diagnosed with peroneus brevis tendonitis since June 2006.  Imaging conducted in October 2009 confirmed the continued diagnosis of peroneus brevis tendonitis.

A pre-discharge VA examination was provided in January 2009.  At the examination, the examiner stated that he could not provide an opinion regarding the Veteran's bone spurs due to the lack of a pathology.  In February 2009, imaging was provided for the Veteran's right foot in conjunction with the examination.  The Veteran's x-ray revealed that the Veteran had spurring at the Achilles tendon insertion and osteophyte (bone spurs) formation on the lateral aspect of the first metatarsal head.  This was diagnosed as degenerative changes.

In an October 2009 rating decision, the Veteran was granted service-connection for degenerative joint disease of the right foot based upon the in-service findings of bone spurs on the foot that were diagnosed as degenerative changes.

Analysis

In the present case, the Board finds that the Veteran has currently diagnosed bone spurs as shown by the Veteran's February 2009 x-ray given in conjunction with his January 2009 pre-discharge VA examination.  This diagnosis is current as it was made during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board also finds that the February 2009 diagnosis of the Veteran's bone spurs was made while the Veteran was still on active duty, as the Veteran was not discharged until August 2009.  Furthermore, service treatment records show that the Veteran had complained of and been treated for bones spurs of the right foot in 2008, with complaints of general right foot pain occurring as early as 2006.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence shows, via the January 2009 pre-discharge VA examination and February 2009 x-ray, that the Veteran's bone spurs of the right foot are etiologically related to service, as they were diagnosed in service and there is no evidence that they existed prior to the Veteran's last period of active service that began on June 2006, as there is no such showing in the Veteran's service treatment records.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bone spurs of the right foot have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Finally, the Board notes that this finding is consistent with the October 2009 decision which granted service connection for degenerative joint disease of the right foot because the basis of that grant was the finding of bone spurs that were diagnosed as degenerative changes.  As such, it does not represent a separate grant of entitlement, but rather an inclusion for the already service-connected right foot to be considered in all future evaluations.  Because a noncompensable disability rating is currently in effect for the Veteran's right foot, the same manifestations of such disability under a different diagnosis or separate evaluation, is to be avoided.  38 C.F.R. § 4.14.  To do so is to "pyramid" the ratings, which is prohibited in accordance with the Rating Schedule.


ORDER

Entitlement to service connection for bone spurs of the right foot is granted.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain a new VA examination.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a January 2009 pre-discharge VA examination finding indicating, in effect, that an opinion regarding the Veteran's claimed costochondritis and/or Tietze syndrome cannot be rendered because there is no current pathology upon which to base such.  The examiner noted that the Veteran claims that he was diagnosed with Tietze syndrome and that it has been present for about one year.  The examiner noted that the condition was not due to trauma or injury and involved parts of the chest with no pain.  The Veteran reported no hospitalizations or treatment for this condition and that it did not cause any functional impairment.  X-rays were provided and found the Veteran's ribs to be within normal limits.  No other testing or findings were provided.  There was also no discussion of the Veteran's service treatment records showing a diagnosis of costochondritis and/or Tietze syndrome.

The Board notes that the Veteran's service treatment records show that, in July 2008, the Veteran was seen for emergency and follow-up care when he complained of chest pains after performing push-ups at physical training.  Based upon the Veteran's presentation and description of symptoms, he was diagnosed with costochondritis and/or Tietze syndrome and provided pain medication.  Although these 2008 records related the onset of this condition to the Veteran's physical training, the Veteran has more recently alleged at his August 2011 Board hearing that he sustained an injury to his chest while deployed.

Additionally, it should be noted that there are differences in the presentation and diagnoses of costochondritis and Tietze Syndrome.  Costochondritis is defined as an inflammation of the cartilaginous junction between a rib or ribs and the sternum.  Dorland's Illustrated Medical Dictionary 1897 (32nd ed. 2012).  Tietze syndrome is idiopathic painful swelling of one or more costal cartilages, especially of the second rib.  Id.  There is no laboratory or imaging test to confirm a diagnosis of costochondritis.  Mayo Clinic Staff, Tests and Diagnosis, Diseases and Conditions: Costochondritis (May. 5, 2012), http://www.mayoclinic .org/diseases-conditions/costochondritis/basics/tests-diagnosis/con-20024454.  When the pain of costochondritis is accompanied by swelling, it's referred to as Tietze syndrome.  Mayo Clinic Staff, Definition, Diseases and Conditions: Costochonditis (May. 5, 2012), http://www.mayoclinic .org/diseases-conditions/costochondritis/ basics/definition/con-20024454.  

As there is evidence of an in-service incurrence, the Board finds that the January 2009 VA examination is inadequate, inasmuch as it does not address the distinctions between the Veteran's claimed costochondritis and/or Tietze Syndrome, there was no discussion of the 2008 diagnosis in the service treatment records and whether that was an acute or chronic manifestation, and there was an inaccurate finding that the Veteran's contention of onset was not based upon onset with injury or trauma, as this is supported by both the 2008 service treatment records and the later statement regarding an injury during deployment.  Accordingly, a new examination and opinion - based on full review of the record and supported by stated rationale - is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of non-VA providers who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  

2.  Associate with the claims folder all relevant treatment records from the Houston VA Medical Center since July 23, 2010.

3.  After any new evidence has been associated with the claims file, the AMC should arrange to have the Veteran scheduled for a VA examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies [(to include x-rays, if necessary)] should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the chest, to specifically include consideration of costochondritis, Tietze syndrome and/or a chest muscle disability.  If neither of these disorders are found based upon the Veteran's history and physical examination, the examiner should explain why the criteria for these diagnoses are not met.

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in service or, alternatively, is the result of disease or injury incurred in or aggravated by service.

In providing these opinions, the examiner is requested to consider the following:
* a July 2008 service treatment record diagnosing costochondritis/Tietze syndrome; and
* the Board's factual finding that the Veteran's report of an undocumented chest trauma injury during deployment in Iraq is credible.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


